Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on January 28, 2020, the amendments to the claims filed on July 21, 2021, and the Request for Continued Examination filed on October 15, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).

The Examiner has identified independent method Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 15.  Claim 8 recites the limitations of receiving, from a first user, transaction order data for a transaction order; obtaining a fraud model from a model repository of a set of databases, the set of databases including the model repository and a sample dataset database, the model repository storing the fraud model and an incremental fraud model, and the sample dataset database storing sample fraudulent transactions, sample non-fraudulent transactions, and a synthetic fraudulent transactions; applying the fraud model to the received transaction order data and generating an initial score, the fraud model being trained using a first dataset including at least one of the sample fraudulent transactions and sample non-fraudulent transactions stored in the sample dataset database from a first time period; tentatively accepting the received transaction order based on the generated initial score being less than a first threshold value; obtaining the incremental fraud model from the model repository; applying, in response to tentatively accepting the received transaction order, the incremental fraud model to the received transaction order data and generating a second score, the incremental fraud model being trained using a second dataset including from a second time period being shorter than the first time period, the second dataset including synthetic fraudulent transactions stored in the sample dataset database; denying the received transaction order when the second score is greater than 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Accepting or denying a transaction recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The set of databases, computing device, first user device, and second user device in Claim 1, the set of databases, first user device and second user device in Claim 8, and the one or more processors, set of databases, first user device, and second user device in Claim 15 is just applying generic computer components to the recited abstract limitations.  The fraud model in Claims 1, 8, and 15 appears to be just software.   Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a set of databases, computing device, first user device, and second user device in Claim 1, the set of databases, first user device and second user device in Claim 8, and the one or more processors, set of databases, first user device, and second user device in Claim 15. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0020, 0023, 0024] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 11-16) are acknowledged, however they are not persuasive.  Specifically, applicant’s argue that the claims do not recite an abstract idea (Remarks, pages 11-13), however, the claims clearly recite deciding to accept or deny a transaction based on a threshold limit through the use of a fraud model.  Using a fraud model to determine whether or not to allow a transaction to proceed is mitigation of risk, which is a fundamental economic practice and falls within the Certain Methods of Organizing Human Activity framework.  Further specifying the way in which the data is gathered or the decision is made does not succeed in making the abstract idea non-abstract, only a more specific abstract idea.  Therefore the 35 USC 101 rejection is maintained.

Applicant's arguments try to establish eligibility through Office Examples (Remarks, pages 13-14), are not persuasive.  Specifically, the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  Further, Example 37 is directed towards relocation of icons on a graphical user interface based on user usage.  Specifically, Claim 1 of Example 37 is found to be statutory under Step 2A – Prong 2A because, “The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application.  Specifically, the additional elements recite a
specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception.”  However, the current claims do not perform any steps of receiving a user selection to organize or automatically moving the most used icons to a position on a GUI based on a determined amount of use.   The instant claims determine if there is a risk of fraud based upon a first and second threshold value.  Therefore, Example 37 does not apply.
Applicant’s arguments that the claims amount to “significantly more” (Remarks, pages 14-16) are acknowledged, however they are not persuasive.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination.  The additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept. Therefore, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay Maguire
11/5/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693